Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11, in the reply filed on 10/05/22 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites "two opposing sides that are substantially planar and parallel to each and separated from one another" in line 2. The word "substantially" renders the claim indefinite because it is unclear whether the limitation following the word "substantially" is a required by the Applicant as part of the claimed invention or not.  The examiner takes the assumption that the ‘two opposing sides that are planar’ is a required limitation.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Strohrmann et al (US 20040003650; hereinafter Strohrmann).
As regarding claim 1, Strohrmann discloses the claimed invention for a gas filtration system (fig. 1a) comprising: an inlet (21) to allow gas to enter the system; an outlet (right of 1) through which gas leaves the system; a filter (30) that includes a filter media (30) that defines a hollow inner region (3) into which gas enters as it flows from the inlet to the outlet; and a flow straightener (25) disposed between the inlet and the hollow inner region such that a flow path of the gas passes through the flow straightener before it enters the hollow inner region, wherein the flow straightener includes: an outer periphery (9); and a flow straightening region (fig. 1a; no number) surrounded by the outer periphery, the flow straightening region including a plurality of flow straightening passages (25 of fig. 1a) formed there through; wherein the outer periphery has a height and the flow straightening region has thickness (t) that is less than the height (fig. 1a).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-11 are rejected under 35 U.S.C. 103 as being unpatentable over Strohrmann et al (US 20040003650; hereinafter Strohrmann) as applied to claim 1 above, and further in view of Inoue et al (US 20160146167; hereinafter Inoue).
As regarding claim 2, Strohrmann discloses all of limitations as set forth above.  Strohrmann discloses the claimed invention except for an adapter disposed between the inlet and the filter, the adapter including mating elements that mate with the filter.  Inoue teaches an adapter (25) disposed between the inlet and the filter (‘filter housing part’), the adapter including mating elements (25) that mate with the filter.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide an adapter disposed between the inlet and the filter, the adapter including mating elements that mate with the filter as taught by Inoue in order to enhance system performance.
As regarding claim 3, Strohrmann as modified discloses all of limitations as set forth above.  Strohrmann as modified discloses the claimed invention for wherein the flow straightener (25) is located in the adapter.
As regarding claim 4, Strohrmann as modified discloses all of limitations as set forth above.  Strohrmann as modified discloses the claimed invention for wherein the flow straightener (25) is located in the filter (‘filter housing part’).
As regarding claim 5, Strohrmann discloses all of limitations as set forth above.  Strohrmann discloses the claimed invention except for wherein the plurality of flow straightening passages are honeycomb shaped.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide wherein the plurality of flow straightening passages are honeycomb shaped in order to enhance filtration system performance, since it was known in the art as shown in Stahl (US 20160298663; abstract and [0021]).
As regarding claim 6, Strohrmann discloses all of limitations as set forth above.  Strohrmann discloses the claimed invention except for wherein the flow straightening region has a diameter d and t = 0. 1 2d.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide wherein the flow straightening region has a diameter d and t = 0. 1 2d in order to enhance filtration system performance, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
As regarding claim 7, Strohrmann discloses all of limitations as set forth above.  Strohrmann discloses the claimed invention except for wherein the flow straightening region has two opposing sides that are substantially planar and parallel to each and separated from one another by the thickness (t) of the flow straightening region.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide wherein the flow straightening region has two opposing sides that are substantially planar and parallel to each and separated from one another by the thickness (t) of the flow straightening region in order to enhance filtration system performance, since it was known in the art as shown in Itakura (US 8707770; fig. 6c).
Regarding claims 8-11, while the references cited do not disclose the thickness (t) and ratio of L to D, one in the art would appreciate that any thickness and ratio of L to D could be chose absent unexpected results and that such a determination would have been within the skill of one of ordinary skill in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077. The examiner can normally be reached Monday-Friday 8:00 - 4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG H BUI/           Primary Examiner, Art Unit 1773